UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) Terry Matlack 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. Tortoise Energy Infrastructure Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Master Limited Partnerships and Related Companies - 169.0% (1) Shares Fair Value Crude/Refined Products Pipelines - 64.1% (1) United States - 64.1% (1) Buckeye Partners, L.P. $ Enbridge Energy Partners, L.P. Holly Energy Partners, L.P. Magellan Midstream Partners, L.P. (2) MPLX LP NuStar Energy L.P. Oiltanking Partners, L.P. Plains All American Pipeline, L.P. Rose Rock Midstream, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP Natural Gas/Natural Gas Liquids Pipelines - 80.3% (1) United States - 80.3% (1) Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. EQT Midstream Partners, LP Inergy Midstream, L.P. Inergy Midstream, L.P. (3) Kinder Morgan Management, LLC (4) ONEOK Partners, L.P. Regency Energy Partners LP Spectra Energy Partners, LP TC PipeLines, LP Williams Partners L.P. Natural Gas Gathering/Processing - 24.6% (1) United States - 24.6% (1) Access Midstream Partners, L.P. Copano Energy, L.L.C. Crestwood Midstream Partners LP (2) DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Southcross Energy Partners, L.P. Summit Midstream Partners, LP Targa Resources Partners LP Western Gas Equity Partners, LP Western Gas Partners LP Total Master Limited Partnerships and Related Companies (Cost $939,966,842) Short-Term Investment - 0.0% (1) United States Investment Company - 0.0% (1) Fidelity Institutional Money Market Portfolio - Class I, 0.12% (5) (Cost $90,087) Total Investments - 169.0% (1) (Cost $940,056,929) Interest Rate Swap Contracts - (0.0%) (1) $73,333,332 notional - Unrealized Depreciation ) Other Assets and Liabilities - (43.2%) (1) ) Long-Term Debt Obligations - (18.7%) (1) ) Mandatory Redeemable Preferred Stock at Liquidation Value - (7.1%) (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts of $471,050. Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $12,682,856, which represents 1.1% of net assets. Security distributions are paid-in-kind. Rate indicated is the current yield as of February 28, 2013. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of February 28, 2013.These assets and liabilities are measured on a recurring basis. Fair Value at Description February 28, 2013 Level 1 Level 2 Level 3 Assets Equity Securities: Master Limited Partnerships and Related Companies(a) $ $ $ $
